            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
RYEGATE SHOW SERVICES, INC., :             Civil No. 1:18-CV-1519
                             :
              Plaintiff,     :
                             :
         v.                  :
                             :
E-1 MACHINE, LLC,            :
                             :
              Defendant.     :            Judge Sylvia H. Rambo

                                ORDER

    In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED AS FOLLOWS:

      1) Tucker R. Hull, Esquire’s consented motion for leave to withdraw as

         counsel for Defendant (Doc. 30) is GRANTED;

      2) Plaintiff’s motion to dismiss Defendant’s objections to personal

         jurisdiction/motion   for   sanctions   (Doc.   32)   is   GRANTED.

         Specifically, Defendant’s motion to dismiss pursuant to Federal Rule

         of Civil Procedure 12(b)(2) (Doc. 6) is DENIED, and Plaintiff’s

         request for fees and costs totaling $1,638.50 is GRANTED.

      3) Defendant’s motion to enlarge time to retain new counsel (Doc. 31) is

         GRANTED in that it has thirty days, or until September 6, 2019, for

         new counsel to enter his or her appearance.

      4) In the event Defendant is able to retain new counsel, the case

         management deadlines are as follows:
           Fact Discovery Deadline                        February 14, 2020
           Plaintiff’s Expert Report(s)                   November 29, 2019
           Defendant’s Expert Report(s)                   December 20, 2019
           Supplemental Expert Reports                    January 17, 2020
           Expert Discovery Deadline                      February 14, 2020
           Dispositive Motions & Supporting Briefs        March 23, 2020
           Motions in Limine & Supporting Briefs          May 11, 2020
           Motions in Limine Response                     May 21, 2020
           Motions in Limine Reply                        May 28, 2020
           Pre-Trial Memorandum                           September 12, 2020
           Proposed Voir Dire Questions                   September 12, 2020
           Proposed Jury Instructions                     September 12, 2020
           Pretrial Conference                            June 18, 2020
                                                          at 3:30 P.M.
           Jury Selection/Trial Date                      July 6, 2020




                                       s/Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge


Dated: August 7, 2019
